Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
DETAILED ACTION.
Response to Amendment
Applicant’s “Amendment” filed on 02/07/2022 has been considered.
Claims 1, 3, 5, 7-8, 10, 12, 14-15, 18, and 20 are amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has not overcome the Examiner’s rejection under 35 USC § 101.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101.  The claimed invention is directed to non-statutory subject matter because claims 1, 8, and 15 are directed to an abstract idea without significantly more.  Claims 2-7, 9-14, and 16-20 fail to remedy these deficiencies. The claims recite generating an AI model, generating a graphical template/form populating with travel related data, travel expenditure, calculated monthly travel threshold, and additional travel expenditure based on the travel related data the travel expenditure analysis and calculation.  
The limitation of generating an AI prediction model step as drafted, is processes that under broadest reasonable interpretation, cover performance of the limitation by utilizing mathematical algorithms/functions but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by utilizing mathematical algorithms/functions but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The limitation of determining, analyzing, identifying, populating, monitoring, calculating, generating, and predicting steps as drafted, are processes that under broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a cognitive AI model” and “a memory having stored thereon instructions which, when executed by the processor”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a memory having stored thereon instructions which, when executed by the processor and the cognitive AI model with program instructions” language, “determining, analyzing, identifying, populating, monitoring, calculating, and predicting” in the context of these claims encompasses a user/consumer manually determine, identify, monitor, analyze, calculate, populate, predict travel related data, travel expenditure, calculated monthly travel threshold, and additional travel expenditure on a generated graphical template, form/generate the graphical template and provide the graphical template to a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Moreover, the limitation of setting instructions/rules to provide an alert step as drafted, is a process that under broadest reasonable interpretation, cover performance by prescribed human activities but for the recitation of generic computer components. That is, other than reciting “a processor”, “a cognitive AI model” and “a memory having stored thereon instructions which, when executed by the processor”, nothing in the claim element precludes the steps from practically being performed by organized human activity. For example, but for the “a memory having stored thereon instructions which, when executed by the processor and the cognitive AI model with program instructions” language, “setting instructions/rules to provide an alert” in the context of these claims encompasses a user/person manually sets/instructs an alert providing rule. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by human activity but for the recitation of generic computer components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because receiving steps are recited at a high level of generality (i.e., as a general means of obtaining and receiving travel related data and travel expenditure) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor, the cognitive AI model and the memory are recited at a high-level of generality (i.e., as a generic processor and a generic memory performing a generic computer function of determining, analyzing, identifying, populating, monitoring, calculating, generating, predicting, providing, and instructing an alert providing rule) such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the processor, the cognitive model and the memory to perform receiving, determining, analyzing, identifying, populating, monitoring, calculating, generating, predicting, providing, and instructing an alert providing rule steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.6,442,526 to Vance et al., in view of U.S. Patent Application Publication No. 2019/0236552 to Rouseau et al., and further in view of U.S. Patent Application Publication No. 2012/0239211 to Walker et al.
With regard to claims 1, 8, and 15, Vance discloses a computer system, the computer system comprising: 
one or more computer processors (Fig. 17, col. 13, lines 37-47); 
one or more computer readable storage medium (Fig. 17, col. 13, lines 37-47); and program instructions stored on the computer readable storage medium for execution by at least one of the one or more processors, the program instructions comprising (Fig. 17, col. 13, lines 37-47): 
program instructions to generate a model for a system to process travel-related data (col. 4, lines 4-10, col. 4, lines 45-65, The client-server system of the present invention for corporate travel planning and management 10 is shown in simplified platform diagram form in FIG. 1. The client interface of the present invention may be deployed on any conventional personal computer or client workstation 12, running a suitable operating system such as Windows, OS\2, or MacIntosh. The corporate centric client-server system 38 comprises Travel Planning module 40, Travel Expense Reporting module 42, and Travel Decision Maker module 44.);
program instructions to determine by the system, one or more travel-related data for a given time period (col. 5, lines 18-26), the one or more travel-related data for the given time period being obtained by the system from one or more unstructured electronic documents (col. 5, lines 6-7 and lines 30-33, The Corporate traveler 86 must enter an employee number 88 and the trip parameters 90 during the trip request process 84. the build itinerary process 100 allows the traveler 86 to enter basic trip parameters such as departure date, time and city, arrival date, time and city, and hotel and car requirements. Examiner notes that basic trip parameters such as departure date, time and city, arrival date, time and city, and hotel and car requirements are considered as unstructured data which can be obtained via plurality of electronic documents); 
program instructions to determine, by the system, one or more expenditures based, at least, on the one or more travel-related data (col. 9, lines 1-10 and col. 12, lines 54- col. 13, lines 24); 
program instructions to generate, by the system, a graphical template for display on a client device based, at least, on an expenditure target (Fig.1, Fig. 2, Fig. 16A-16J, col. 4, lines 39-59, col. 9, lines 1-10 and col. 12, lines 54- col. 13, lines 24, The client interface of the present invention may be deployed on any conventional personal computer or client workstation 12. the Expense Report window 454 which shows the status of saved expense reports in an Expense Report Log window 456. A simplified block diagram of the corporate travel planning and management system generally designated 38 is illustrated in FIG. 2. The corporate centric client-server system 38 comprises Travel Planning module 40, Travel Expense Reporting module 42, and Travel Decision Maker module 44. From the client workstation 12, the Travel Planning module 40 receives and sends availability, fare and booking data 46 from the CRS 30. The Travel Planning module 40 receives policies and preferences data 48 from the corporate database 18 and sends authorization request data 50 to the corporate database 18. The Travel Expense Reporting module 42 receives trip and card data 52 and expense policy data 54 from the corporate database 18. The Travel Expense Reporting module 42 sends expense detail data 56 and summary expense totals 58 to the corporate database 18. The Travel Decision Maker module 44 receives pre-trip booking data 60 and actual expenses data 62 from the corporate database 18. The Travel Decision Maker module 44 receives GDS data 64 from the CRS 30. The Travel Decision Maker module 44 sends trip record data 66 to the corporate database 18.); and 
program instructions to provide, by the system, the graphical template to the client device for display on the client device to a user (Fig. 1, Fig. 16A-16J, col. 4, lines 4-10, col. 9, lines 1-10 and col. 12, lines 54- col. 13, lines 24, The client interface of the present invention may be deployed on any conventional personal computer or client workstation 12. the Expense Report window 454 which shows the status of saved expense reports in an Expense Report Log window 456 is displayed on a device operated by the user).
However, Vance does not disclose generate the model for the system is an artificial intelligence (AI) prediction model; program instructions to predict, by the Al prediction model of the system, that a travel expenditure threshold for the given time period will be met before expiration of the given time period, the predicting being based, at least in part, on predicted travel-related data and predicted travel-related expenditures for the given time period; and  based on the Al prediction model of the system predicting that the travel expenditure threshold for the given time period will be met before expiration of the given time period, providing an electronic alert to the client device with instructions to the client device to populate the alert on a client interface.
However, Rouseau teaches generate the model for the system is an artificial intelligence (AI) prediction model; program instructions to predict, by the Al prediction model of the system, that a travel expenditure threshold for the given time period will be met before expiration of the given time period, the predicting being based, at least in part, on predicted travel-related data and predicted travel-related expenditures for the given time period (FIG. 7 is an exemplary block diagram illustrating a machine learning component 700. The machine learning component 700 is an artificial intelligence capable of self-programming via machine learning., In this manner, the system becomes more efficient and more accurate at predicting duration of travel, selecting modes of travel, predicting total expenses for a training event, predicting expenses for each day of a training event, and/or predicting a most efficient/desirable predetermined time at which to disburse funds for utilization during each training day, A calculation component calculates total predicted travel expenses anticipated to be incurred by the first user during a predicted travel duration based on a rate associated with the selected mode. The predicted travel duration includes a set of training days associated with the training event and round-trip travel time associated with the selected route. An authorization component authorizes allocation of the calculated total predicted travel expenses to the first user if a threshold value exceeds the total predicted travel expenses. If the total predicted travel expenses exceed the threshold value, authorization of at least a portion of the calculated total predicted travel expenses for allocation to the first user is obtained from an authorization component executing on a remote computing device associated with a second user. Fig. 7, paragraphs 3, 41, and 113 -117).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Vance to include, generate the model for the system is an artificial intelligence (AI) prediction model; program instructions to predict, by the Al prediction model of the system, that a travel expenditure threshold for the given time period will be met before expiration of the given time period, the predicting being based, at least in part, on predicted travel-related data and predicted travel-related expenditures for the given time period, as taught in Rouseau, in order to provide a customized travel expense system for predicting travel expenses for a user planning to travel (Rouseau, abstract).
However, Walker teaches based on the Al prediction model of the system predicting that the expenditure threshold for the given time period will be met before expiration of the given time period, providing an electronic alert to the client device with instructions to the client device to populate the alert on a client interface (the irrigation controller 130 utilizes the metered information to determine whether the water usage has exceeded the budget and/or may further determine in some embodiments whether continued water use is predicted to exceed the water budget during the budget period.  The water budgets define a limited volume of water over a given budget period, such as but not limited to, a volume of water use over a billing cycle (e.g., a month or multiple months), a cost of water used over a budget period. Upon receiving the water usage information, the display device 324 can determine whether water usage exceeds and/or is predicted to exceed a water budget for a given period of time. These calculations and/or evaluations of water usage can be similar to those described above and further below. The display device 324 can then notify a user of the current statistics relative to water usage, including whether the budget is exceeded, whether predicted water usages is predicted to exceed the budget, costs associated with water usage and/or exceeding the water budget and other relevant information. When adjustments cannot be made to avoid exceeding the budget step 1618 is entered where the user is notified (e.g., alarm, remote display device 324, other communications) that the water budget is predicted to be exceeded. Examiner notes that the irrigation controller can be used to predict whether the water budget will be exceeding during the budget period, which is considered as “the Al prediction model of the system predicting that the expenditure threshold for the given time period will be met before expiration of the given time period”. Examiner notes that the display device 324 can then notify a user of the current statistics relative to water usage, including whether predicted water usages is predicted to exceed the budget, which is considered as “providing an electronic alert to the client device with instructions to the client device to populate the alert on a client interface” Examiner notes that providing an alert based on any service/product expenditure, such as travel related expenditure taught by Rouseau, which can be considered as “based on the Al prediction model of the system predicting that the travel expenditure threshold … providing an electronic alert …”, paragraphs 68, 70, 119, and 147).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of Vance and Rouseau to include, based on the Al prediction model of the system predicting that the expenditure threshold for the given time period will be met before expiration of the given time period, providing an electronic alert to the client device with instructions to the client device to populate the alert on a client interface, as taught in Walker, in order to limit water usage and/or prevent exceeding the water budget (Walker, paragraph 153).
With regard to claims 2, 9, and 16, Vance discloses receiving, by the one or more processors, a user request (col. 4, lines 67-col. 1, line 1, The first step in trip planning 68 is a trip request process 84); 
analyzing, by the one or more processors, the user request (col. 5, lines 18-26, The next step in trip planning 68 is the build itinerary process 100. The build itinerary process 100 allows the traveler 86 to enter basic trip parameters and either request a booking or make a booking with direct access to CRS 30 availability and fare information or allows the traveler 86 to pull up saved, repeat itinerary data 102 from the repeat itinerary file database 104 and provide a new departure date and autofilled trip parameters for use in an availability display); 
identifying, by the one or more processors, (i) the one or more travel-related data and (ii) one or more travel-related expenditures (col. 5, lines 18-48, The traveler 86 is able to make only one selection from the availability data 108 for each segment. As selections are made, an in-process itinerary will be built and displayed to the traveler 86 showing information as it is selected or adding to what has been previously selected. The in-process itinerary will display the associated cost of each item as well as a running total of the entire trip, including air, hotel, car and a grand total.); 
receiving, by the one or more processors, (i) the one or more travel-related data and (ii) the one or more travel-related expenditures (col. 9, lines 1-10, The create expense form process 274 provides secured access to the expense forms, autofills the forms with data from the employee profile table 94 and allows the traveler 86 to construct an expense report semi-automatically as well as by pulling stored data from the trip table 128); and 
identifying, by the one or more processors, one or more data points associated with (i) the one or more travel-related data and (ii) the one or more travel-related expenditures (col. 9, lines 1-10).  
With regard to claims 3 and 10, Vance discloses in response to identifying (i) the one or more travel-related data and (ii) the one or more travel-related expenditures, generating, by the one or more processors, the graphical template; and populating, by the one or more processors, the graphical template with (i) the one or more travel-related data and (ii) the one or more travel-related expenditures (col. 9, lines 1-10 and col. 12, lines 54- col. 13, lines 24, Now turning to FIG. 16, which consists of FIGS. 16A-16M, which are diagrams of graphical user interfaces for creating an expense report as described above in reference to FIG. 10. The traveler 86 then energizes the Okay button 460 to view the Air Item Detail window 462 from which the traveler 86 enters or the corporate database 18 autofills charge parameters for the selected city pair 464. The traveler 488 may select the Calculate Totals icon 488 to bring up the Calculate Totals window 490. Expense are totaled by date or by type for the traveler 86).  
With regard to claims 4, 11, and 17, Vance substantially discloses the claimed invention, however, Vance does not disclose identifying, by the one or more processors, a maximum threshold value associated with a limit on the travel-related expenditures; analyzing, by the one or more processors, the maximum threshold value associated with a limit on the travel-related expenditures; and in response to analyzing the maximum threshold value, determining, by the one or more processors, one or more monthly threshold values, wherein a culmination of the one or more monthly threshold values equals the maximum threshold value. 
However, Rouseau teaches identifying, by the one or more processors, a maximum threshold value associated with a limit on the travel-related expenditures; analyzing, by the one or more processors, the maximum threshold value associated with a limit on the travel-related expenditures; and in response to analyzing the maximum threshold value, determining, by the one or more processors, one or more monthly threshold values, wherein a culmination of the one or more monthly threshold values equals the maximum threshold value (The calculation component 230 analyzes the total predicted travel expenses 232 using a set of allocation rules 239 to identify the daily expense allotment. The set of allocation rules 239 specify daily food allotments, mileage rates, threshold per day expense maximum values, total maximum expense allocation threshold values, etc. The daily expense allotment 234 includes an allotment predicted to cover expenses for a single day, including travel, meals, and lodging. The authorization request 240 in some examples requests authorization to disburse the total predicted travel expenses 232 to the user. In other examples, the authorization request 240 requests authorization to disburse the daily expense allotment for a selected day to an account associated with the user on the selected day or within a predetermined time-period before the selected day.  In other examples, the daily expense allotment 332 is the total predicted expenses 334 divided by the total number of training days in the set of training days. Examiner notes that the total predicted travel expenses can be considered as “, a maximum threshold value associated with a limit on the travel-related expenditures”. Examiner notes that the daily allotment multiplies the travel period days equals to the total predicted travel expenses, which can be considered as “a culmination of the one or more monthly threshold values equals the maximum threshold value”, Fig. 7, paragraphs 59-60 and 74-76).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Vance to include, identifying, by the one or more processors, a maximum threshold value associated with a limit on the travel-related expenditures; analyzing, by the one or more processors, the maximum threshold value associated with a limit on the travel-related expenditures; and in response to analyzing the maximum threshold value, determining, by the one or more processors, one or more monthly threshold values, wherein a culmination of the one or more monthly threshold values equals the maximum threshold value, as taught in Rouseau, in order to provide a customized travel expense system for predicting travel expenses for a user planning to travel (Rouseau, abstract).
With regard to claims 5, 12, and 18, Vance substantially discloses the claimed invention, however, Vance does not disclose monitoring, by the one or more processors, one or more additional travel-related expenditures during a given time period; identifying, by the one or more processors, the one or more additional travel-related expenditures associated with the one or more monthly threshold values; Page 4 of 14Attorney Docket No. P201904741US01Application No. 16/688,031calculating, by the one or more processors, the monthly threshold value based on the one or more additional travel-related expenditures; and analyzing, by the one or more processors, the one or more additional travel-related expenditures utilizing the AI prediction model, wherein the AI prediction model analyzes the one or more additional travel-related expenditures and generates a prediction of a monthly threshold total for a given time period. 
However, Rouseau teaches monitoring, by the one or more processors, one or more additional travel-related expenditures during a given time period; identifying, by the one or more processors, the one or more additional travel-related expenditures associated with the one or more monthly threshold values; Page 4 of 14Attorney Docket No. P201904741US01Application No. 16/688,031calculating, by the one or more processors, the monthly threshold value based on the one or more additional travel-related expenditures; and analyzing, by the one or more processors, the one or more additional travel-related expenditures utilizing the AI prediction model, wherein the AI prediction model analyzes the one or more additional travel-related expenditures and generates a prediction of a monthly threshold total for a given time period (FIG. 7 is an exemplary block diagram illustrating a machine learning component 700. The machine learning component 700 is an artificial intelligence capable of self-programming via machine learning. The feedback 702 can be analyzed with historical travel data 704, reimbursement data 706, and pattern recognition data 708 to generate updated set of allocation rules 710. The historical travel data 704 includes data describing previous training events, travel by users to the event, and actual expenses incurred by the users to attend these events. The machine learning component 700 utilizes the feedback and other data to recognize patterns in expense generation, costs of travel, funds sufficient for daily meals at different locations, acceptable modes of travel, etc. The set of allocation rules 710 are updated/modify to adjust for feedback indicating insufficient funds were provided, excessive funds were provided, a selected mode of travel was preferred or not preferred, length of travel time via various modes of travel and different routes of travel, and so forth. Examiner notes that the machine learning component can predict daily expense for a travel period based on analysis of collected historical insufficient/insufficient cost of travel and pattern in expense generation, which can be considered as “the cognitive model analyzes the one or more additional travel-related expenditures and generates a prediction of a monthly threshold total for a given time period”, Fig. 7, paragraphs 113-117).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Vance to include, monitoring, by the one or more processors, one or more additional travel-related expenditures during a given time period; identifying, by the one or more processors, the one or more additional travel-related expenditures associated with the one or more monthly threshold values; Page 4 of 14Attorney Docket No. P201904741US01Application No. 16/688,031calculating, by the one or more processors, the monthly threshold value based on the one or more additional travel-related expenditures; and analyzing, by the one or more processors, the one or more additional travel-related expenditures utilizing the AI prediction model, wherein the AI prediction model analyzes the one or more additional travel-related expenditures and generates a prediction of a monthly threshold total for a given time period, as taught in Rouseau, in order to provide a customized travel expense system for predicting travel expenses for a user planning to travel (Rouseau, abstract).
With regard to claims 6, 13, and 19, Vance substantially discloses the claimed invention, however, Vance does not disclose receiving, by the one or more processors, the one or more additional travel-related expenditures associated with the one or more monthly threshold values; in response to calculating the monthly threshold value based on the one or more additional travel-related expenditures, generating, by the one or more processors, a modified template; and populating, by the one or more processors, the modified template with (i) the one or more additional travel-related expenditures and (ii) the calculated monthly threshold value. 
However, Rouseau teaches receiving, by the one or more processors, the one or more additional travel-related expenditures associated with the one or more monthly threshold values; in response to calculating the monthly threshold value based on the one or more additional travel-related expenditures, generating, by the one or more processors, a modified template; and populating, by the one or more processors, the modified template with (i) the one or more additional travel-related expenditures and (ii) the calculated monthly threshold value (The set of allocation rules 340 can include rules for determining which expenses are authorized for a particular mode of travel. For example, if the selected mode of travel includes air travel, the allocation rules permit inclusion of fees for transportation to the airport, transportation from the airport, parking at the airport, luggage fees, etc.  The set of allocation rules 710 are updated/modify to adjust for feedback indicating insufficient funds were provided, excessive funds were provided, a selected mode of travel was preferred or not preferred, length of travel time via various modes of travel and different routes of travel, and so forth. Examiner notes that the modified/updated set of allocation rules can be considered as “a modified template”. The modified/updated set of allocation rules is adjusted based on historical expenses and daily threshold, Fig. 7, paragraphs 82, 113-117).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Vance to include, receiving, by the one or more processors, the one or more additional travel-related expenditures associated with the one or more monthly threshold values; in response to calculating the monthly threshold value based on the one or more additional travel-related expenditures, generating, by the one or more processors, a modified template; and populating, by the one or more processors, the modified template with (i) the one or more additional travel-related expenditures and (ii) the calculated monthly threshold value, as taught in Rouseau, in order to provide a customized travel expense system for predicting travel expenses for a user planning to travel (Rouseau, abstract).
With regard to claims 7, 14, and 20, the combination of references discloses analyzing, by the one or more processors, the modified template with (i) the one or more additional travel-related expenditures and (ii) the calculated monthly threshold value; identifying, by the AI prediction model, by the one or more processors, whether the monthly threshold value will be met before the conclusion for the given time period; determining, by the one or more processors, whether the monthly threshold value will be met before the conclusion of the given time period;  and in response to determining that the monthly threshold value will be met before the conclusion of the given time period, generating, by the one or more processors, the electronic alert associated with the monthly threshold value being met (Rouseau, Fig. 7, paragraphs 82, and 113-117, Rouseau teaches that the modified/updated set of allocation rules with the updated daily allocation threshold and insufficient fund for a certain transaction/meal, which can be considered as “a modified template with (i) the one or more additional travel-related expenditures and (ii) the calculated monthly threshold value”. Vance, col. 2, lines 14-18 and 40-43, col. 8, lines 10-16, pre-travel decision support to inform a corporation of planned travel expenditures before corporate dollars are spent, and automated expense reporting. Department managers need pre-travel reporting of travel expenses and possible violations of travel policy. Presently, random manual notification of policy violations is provided by travel management firms to the Corporate Travel Manager. The analyze booked versus budgeted travel and entertainment expense process 242 imports data from the trip table 128 and travel and expense budget table 244 to show projected cost of booked trips, a comparison between booked and budgeted expenses, and a trend analysis for forecasting if the travel budget will be met based upon trends. Vance discloses a possible violation notification will be generated when the travel budget will be met based upon trends, which is considered as “in response to determining that the monthly threshold value will be met before the conclusion for a given time period, generating, by the one or more processors, the electronic alert associated with the monthly threshold value being met”. Examiner notes that the travel budget can be considered as “the monthly threshold value”).  
Response to Arguments
Applicants' arguments filed on 02/07/2022 have been fully considered but they are not fully persuasive especially in light of the new reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose program instructions to generate an artificial intelligence (AI) prediction model for a system to process travel-related data; program instructions to predict, by the Al prediction model of the system, that a travel expenditure threshold for the given time period will be met before expiration of the given time period, the predicting being based, at least in part, on predicted travel-related data and predicted travel-related expenditures for the given time period; and  based on the Al prediction model of the system predicting that the travel expenditure threshold for the given time period will be met before expiration of the given time period, providing an electronic alert to the client device with instructions to the client device to populate the alert on a client interface”.
Examiner directs Applicants' attention to the office action above.

	
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687